Citation Nr: 0102100	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-22 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for sleep apnea as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for 
sleep apnea as secondary to service-connected PTSD.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  There is competent medical evidence linking current sleep 
apnea to the veteran's service-connected PTSD.


CONCLUSION OF LAW

The veteran's sleep apnea was aggravated by his service-
connected PTSD.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5107, 
38 C.F.R. § 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran attributes sleep apnea to his service-connected 
PTSD.  The veteran does not contend that he incurred or 
aggravated sleep apnea during service and there is no 
evidence of sleep apnea or other sleep disorder in the 
veteran's service medical records SMRs.

Procedurally, this appeal is developed fully and ready for 
Board adjudication.  The RO has verified the veteran's period 
of service; there is no issue as to the substantial 
completeness of the veteran's application for VA benefits; 
the veteran has undergone VA examination pursuant to the 
application; the RO has requested and associated with the 
claims file all available service and postservice medical 
records pertinent to this appeal; VA is unaware of other 
unrequested records pertinent to this appeal, and; the 
evidence is sufficient to permit the Board to proceed with 
appellate review.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000).

A veteran may be entitled to service connection for a 
disability under either a direct or secondary analysis.  
Direct service connection is warranted for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2000).  Secondary service connection is warranted both 
for a disability caused by a service-connected disorder and 
for a disability aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2000).  In the latter case, 
compensation is limited to the extent to which the service-
connected disorder increased the severity of the secondary 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994).  A service-
connected secondary disorder becomes part of the original 
disorder.  38 C.F.R. § 3.310(a).

The veteran is a decorated former Army combat soldier whose 
PTSD has been service-connected since July 1995.  SMRs 
include no evidence of a sleep disorder in service and the 
veteran claims none.

VA medical records confirm that the veteran underwent sleep 
studies in February and October 1998 from which he was 
diagnosed with sleep apnea.  A VA psychiatric progress note 
from February 1999 briefly reviewed the studies' findings and 
applicable research and concluded that PTSD and its treatment 
"in all probability has aggravated the obstructive sleep 
apnea."  The note further states that "it is certainly as 
likely as not that this veteran's sleep apnea is directly 
related to his PTSD."  The VA physician who examined the 
veteran in July 1999 identified two likely causes of his 
sleep apnea:  enlarged tonsillar tissue and obesity.  The 
physician found no etiological connection between PTSD and 
enlarged tonsillar tissue.  However, he acknowledged that 
"an argument could be made" linking the veteran's obesity 
with PTSD although the veteran's medical records did not 
include another medical opinion to that effect.

In the Board's judgment the record presents adequate evidence 
upon which to base a finding that the veteran's PTSD 
aggravated his sleep apnea.  The opinion expressed in the 
February 1999 progress note is neither ambiguous nor 
equivocal on that point.  The July 1999 examination report is 
more tentative -- finding only a medical possibility of 
attenuated causality under a different rationale.  
Nevertheless, the July 1999 opinion does not refute the 
February 1999 opinion, and it is well established that VA 
itself may not refute expert medical conclusions in the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175. (1991).  
Therefore, absent medical evidence actually denying a causal 
linkage between PTSD and sleep apnea in this case, the Board 
reads the two opinions together as providing, at minimum, 
evidentiary equipoise which must be resolved in the veteran's 
favor.  See 38 U.S.C.A. § 5107(b).  Accordingly, the Board is 
constrained to find that service connection for sleep apnea 
is warranted here under a secondary analysis.  See 38 C.F.R. 
§ 3.310.


ORDER

Service connection for sleep apnea is granted secondary to 
service-connected PTSD.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

